Citation Nr: 1546337	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-16 511	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to higher rating(s) for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from March 1, 2005, and as 70 percent disabling from September 15, 2008.

2.  Entitlement to service connection for residuals of an eye injury.

3.  Entitlement to service connection for a hand disability.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, including service in the Republic of Vietnam from January 1969 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision by the St. Louis RO (hereinafter agency of original jurisdiction (AOJ) which, inter alia, denied service connection for a skin condition, residuals of eye injury, arthritis of the hands and headaches.  In October 2007, the Veteran filed a notice of disagreement (NOD) with this denial.  An SOC was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans' Appeals) in May 2008.

This appeal also arose from a June 2009 AOJ rating decision which, inter alia, denied service connection for coronary artery disease (CAD) and hypertension; granted service connection for diabetes mellitus Type II and assigned an initial 10 percent rating effective April 28, 2008; and denied a rating greater than 30 percent for PTSD.  The Veteran filed an NOD with respect to these issues in July 2009.  In October 2009, the AOJ awarded a 20 percent rating for diabetes mellitus Type II effective November 18, 2008.  An SOC was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9) in November 2009.  At that time, the Veteran withdrew from appeal the claim for a higher initial rating assigned for diabetes mellitus Type II.


In a March 2012 decision, the Board granted service connection for CAD, as well as granted requests to reopen service connection claims for residuals of an eye injury and a skin disorder.  The Board then remanded the service connection claims for residuals of an eye injury, a skin disorder, a hand disability, headaches, and hypertension, as well as a claim for a rating in excess of 30 percent for PTSD, to the AOJ for additional development and adjudication.

A July 2012 AOJ rating decision awarded an initial 30 percent rating for CAD effective October 2, 2003; as well as awarded a 50 percent rating for PTSD effective March 1, 2005, and a 70 percent rating effective September 15, 2008.

A November 2012 AOJ rating decision awarded a 100 percent disability rating for CAD effective March 9, 2012.

Pursuant to special rules promulgated for the effective dates for awards of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs (see Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); and Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III), a June 2013 AOJ rating decision awarded a 10 percent rating for CAD effective November 25, 1996, a 100 percent rating effective February 18, 1998, a 10 percent rating effective June 1, 1998, a 30 percent rating effective October 2, 2003, and a 100 percent rating effective March 9, 2012.

The June 2013 AOJ rating decision also awarded entitlement to a total disability rating based upon individual unemployability (TDIU) effective April 21, 2009, and service connection for headaches.  The award of service connection for headaches constituted a grant of full benefits sought on appeal, thereby resolving the appeal to the Board on this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

FINDINGS OF FACT

On July 2, 2013, prior to the promulgation of a decision in the appeal, the Veteran through his authorized representative submitted an unambiguous withdrawal of appeal on the issues of entitlement to higher rating(s) for PTSD, as well as entitlement to service connection for residuals of an eye injury, a hand disability, a skin disorder and hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to higher rating(s) for PTSD, evaluated as 50 percent disabling from March 1, 2005, and as 70 percent disabling from September 15, 2008, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for residuals of an eye injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for a hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for a skin disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

As discussed in the Introduction, above, the AOJ issued a rating decision in June 2013 which, inter alia, awarded TDIU effective April 21, 2009 and a 100 percent schedular rating for CAD effective March 9, 2012.

On July 2, 2013, the Veteran -via his representative-submitted to the AOJ a signed "APPEALS SATISFACTION NOTICE" which reads as follows:

I have received recent correspondence regarding the decision to grant one or more of my issues on appeal.  Based on the decision rendered, I am satisfied and wish to withdraw any remaining issues that have been remanded (sent back) to the Appeals Management Center by the Board of Veterans Appeals for further development.  By signing and submitting this form, I am asking to withdraw any remaining issue contained in my recent Board of Veterans Affairs remand order and ask that the Appeals Management Center discontinue further development actions.

Please only return this document if you no longer want to pursue the remaining items contained in your Board of Veterans Appeals remand.

Thereafter, the claims file reflects no further action on the Veteran's part to pursue any of the issues listed on the title page.  Nonetheless, the AOJ has certified to the Board the issues listed on the title page and, in August 2015, the Veteran's representative submitted an Appellate Brief.

In general, "Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist."  Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see also 38 C.F.R. § 20.204 (2015).  However, the withdrawal of a claim is only effective where it is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  Id. at 32.

Here, the record reflects that the Veteran submitted an unambiguous, signed statement in July 2013 requesting a withdrawal of all claims on appeal.  This statement was preceded by an AOJ rating decision which awarded 100 percent compensation effective to 2009.  Subsequent to this statement, the record reflects that more than 2 years have passed without any action on the part of the Veteran suggesting that he desires to continue pursue any of the claims listed on the title page.  

As noted above, the AOJ has certified for appeal the issues listed on the title page without any acknowledgement of the July 2013 "APPEALS SATISFACTION NOTICE" submitted by the Veteran, which occurred after the AOJ issued supplemental SOC's in June 2013.  Notably, certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2015).  Additionally, the Appellate Brief submitted by the Veteran's representative 2 years after the unambiguous withdrawal of appeal has no legal effect as the appeal had ceased to exist by operation of law.

Thus, the Board finds that, on July 2, 2013, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, submitted an unambiguous withdrawal of appeal on the issues of entitlement to higher rating(s) for PTSD, and entitlement to service connection for residuals of an eye injury, a hand disability, a skin disorder and hypertension.  Hence, with respect to these matters, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


